DETAILED ACTION
Response to Amendment
	In response to amendment filed on 8/4/2022, claims 1, 11- 13, 17 are amended, claims 1- 20 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 8/4/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, therefore examiner has incorporated a new reference Yang et al. (US Pub. No. 2019/0097936 A1). Yang teaches as in Fig. 9 about wireless communication at a transmitting device using a packet structure with an unciphered SDAP header in accordance with some aspects of the present disclosure ……apparatus (transmitting device , gNB)  may receive one or more QoS flows from an application layer or IP layer that has data for transmission. In one aspect of the disclosure, an application layer or IP layer at the scheduling entity 108 or scheduled entity 106 may transmit one or more QoS flows to the transmitting device. For example, the apparatus may utilize the processing circuit 740 (see FIG. 7) to implement an SDAP layer entity that receives the QoS flows. The QoS flows may have different levels of priority and/or latency requirement. For example, a QoS flow having a higher priority may have be allocated more time and/or frequency resources; see [0084- 0085]; now refer to [0086] the transmitting device may map the one or more QoS flows to one or more data radio bearers (DRBs) established between the transmitting device and a receiving device. In one example, the transmitting device may be a scheduling entity (e.g., gNB), and the receiving device may be a scheduled entity (e.g., UE). In one example, the transmitting device may utilize the SDAP layer entity to map the one or more QoS flows to one or more DRBs; further see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva et al. (US Pub. No. 2018/0270679 A1), hereafter Dan in view of Jia et al. (US Pub. No. 2016/0135072 A1) and in view of Jia et al. (US Pat. No. 10973037 B2) and in further view of Yang et al. (US Pub. No. 2019/0097936 A1).

	Regarding claim 1, Dan teaches a method, comprising:
	receiving, by a flow controller executing at a network element of a telecommunication network, a data packet for a user equipment (UE) (see Fig. 1B or Fig. 4 and abstract wherein master node or #25 of Fig. 4 (or #25 of Fig. 1B) has a flow controller and #10 of Fig. 4 as a UE (multi-mode device));
	determining, by the flow controller, one or more packet characteristics of the data packet; selecting, by the flow controller from a set of Quality of Experience (QoE) goals, a QoE goal that corresponds to the one or more packet characteristics (see [0011].. 5G NR PDCP application protocol (PDAP) is a new sub-layer to handle (i.e. flow controller functionality) the quality of service (QoS) flow mapping for service data units (SDUs) of the NG-U interface into different data radio bearers at the radio access network (gNB level). The NR PDAP sub-layer is configured per protocol data unit (PDU) session and can be mapped onto multiple NR PDCP entities…; further refer to abstract;… master node….determines a reliability target (i.e. see [0005]… The 3GPP organization defines reliability as a composite metric of latency and packet loss ratio; the probability to transfer successfully X bytes within a certain delay budget.) for radio communications, and computes a first single multi-link reliability metric with a multi-mode device across a first set of multiple radio links that are simultaneously active for the multi-mode device. In the examples that reliability metric enumerates an overall probability to successfully communicate a certain volume of digital data within a certain time constraint.….);
	determining, by the flow controller, a routing scheme that corresponds to the QoE goal (in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay…. );
	and causing, by the flow controller, the data packet to be routed to the UE over at least one of a LTE connection and a 5G connection based on the routing scheme (see Fig. 3 and [0044] about network controlled approach.. network makes all the decisions as to which of the available links with the UE will be used to meet the reliability target or metric. In this case, if the network at block 304 finds that the reliability target is not met (or is predicted to not be met in the near future) then the process of FIG. 3 moves to block 306 in which the network estimates alternative link combinations and transmission modes, and from these selects one that is predicted to meet the reliability target metric. At block 308 the network informs the UE of this multi-link selection such as via an indication or a formal RRC reconfiguration of the UE's active links, after which the UE's data flow is communicated over the air interface on the newly selected links; further refer to [0056- 0059] NR-LTE RATS see [0058]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dan to make system more reliable wherein greater way resources can be utilized/managed to carry out the reliable communication in the communication system.
	Here Dan states about determining, by the flow controller and based at least part on telemetry data, a routing scheme that corresponds to the QoE goal; see in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay….(i.e. as per the applicant’s specification [0043] telemetry data can be latency values; hence here latency estimates for route selection can be at least part of telemetry data used for route selection). But Dan is silent about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection.
	However Jia teaches about 3GPP allows the Scheduler to choose either NR or LTE based on radio condition (e.g., channel Quality indicator (CQI) report i.e. CQI received from user device side). The Scheduler can also aggregate the LTE and NR throughput based on conditions such as RAN if the node buffer is full (e.g., a packet spends longer time than attribute value in PDCP SDU queue), etc. Considering QoS in dual connectivity can help network make intelligent decision on steering traffic (e.g., managing traffic) between LTE and 5G and improving network resource utilization and user experience to meet some special service need, such as priority service; see lines 45- 56 of col. 5; further see in lines 66- 67 of col. 5 to lines 1- 29 of col. 6 about …….. the Scheduler can monitor condition(s) for or receive an indication that one or more predefined condition is satisfied that would trigger activation of data traffic steering. For example, the condition can be when eNB buffer reaches a buffer threshold (e.g., 90% capacity), a buffer congestion (e.g., data packet delivery is slow, or data packets are getting dropped) and/or the radio conditions are low quality (e.g., determined from evaluation of the channel quality indicator report (i.e. CQI reporting)) that is causing the packet to be delayed or dropped. When the condition is satisfied, the Scheduler determines if a second link is available. If the second link is available, the Scheduler can began aggregating (e.g., splitting data packets) associated with high priority (e.g., data packets associated with priority service devices) and transmit the data packets using the LTE link and NR link…. the preference is to use LTE link until an event occurs (e.g., condition) that would require a higher throughput of data packets. In some embodiments, the Scheduler can prefer the NR link if the throughput on NR link is better than the LTE link….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jia with the teachings of Dan to make system more effective. Having a mechanism about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection; greater way more reliable communication can be carried out in the communication system. But Dan is silent about determining based on SDAP header of the data packet; however Yang teaches as in Fig. 9 about wireless communication at a transmitting device using a packet structure with an unciphered SDAP header in accordance with some aspects of the present disclosure ……apparatus (transmitting device , gNB)  may receive one or more QoS flows from an application layer or IP layer that has data for transmission. In one aspect of the disclosure, an application layer or IP layer at the scheduling entity 108 or scheduled entity 106 may transmit one or more QoS flows to the transmitting device. For example, the apparatus may utilize the processing circuit 740 (see FIG. 7) to implement an SDAP layer entity that receives the QoS flows. The QoS flows may have different levels of priority and/or latency requirement. For example, a QoS flow having a higher priority may have be allocated more time and/or frequency resources; see [0084- 0085]; now refer to [0086] the transmitting device may map the one or more QoS flows to one or more data radio bearers (DRBs) established between the transmitting device and a receiving device. In one example, the transmitting device may be a scheduling entity (e.g., gNB), and the receiving device may be a scheduled entity (e.g., UE). In one example, the transmitting device may utilize the SDAP layer entity to map the one or more QoS flows to one or more DRBs; further see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Dan in view of Jia to make system more standardized.

	Regarding claim 2, Dan in view of Jia and Yang teaches as per claim 1, wherein the LTE connection and the 5G connection are associated with legs of a split bearer; Dan already discussed see [0011, 0058].

	Regarding claim 3, Dan in view of Jia and Yang teaches as per claim 1, wherein the one or more current radio conditions comprise one or more signal strengths measured by the UE; Jia see lines 45- 56 of col. 5; and further see in lines 66- 67 of col. 5 to lines 1- 29 of col. 6.

	Regarding claim 4, Dan in view of Jia and Yang teaches as per claim 1, wherein the network element at which the flow controller executes is positioned between a core network of the telecommunication network and one or more base stations associated with the LTE connection or the 5G connection; Dan see Fig. 4 #25 has a flow controller, #40 as a core network and #20 as a one base station.

	Regarding claim 5, Dan in view of Jia and Yang teaches as per claim 1, wherein the network element at which the flow controller executes is in a virtual radio access network; Dan see [0084]. 

	Regarding claim 6, Dan in view of Jia and Yang teaches as per claim 1, wherein the flow controller executes at a Packet Data Convergence Protocol (PDCP) layer in the network element; Dan already discussed above see [0011].

	Regarding claim 7, Dan in view of Jia and Yang teaches as per claim 1, wherein the set of QoE goals includes two or more of:
prioritizing throughput;
prioritizing lower latency;
prioritizing reliability; and
a default best effort QoE goal; Dan see [0005] latency and packet loss ratio( i.e. reliability or default best effort).

	Regarding claim 8, Dan in view of Jia and Yang teaches as per claim 7, but Dan fails to state about wherein the flow controller selects the QoE goal of prioritizing throughput based on the one or more packet characteristics, and the routing scheme that corresponds to prioritizing throughput comprises routing the data packet at least via one of the 5G connection and the LTE connection that is associated with a higher throughput level; however Jia states in lines 65 of col. 5 to line 28 of col. 6 about .. the Scheduler can monitor condition(s) for or receive an indication that one or more predefined condition is satisfied that would trigger activation of data traffic steering. For example, the condition can be when eNB buffer reaches a buffer threshold (e.g., 90% capacity), a buffer congestion (e.g., data packet delivery is slow, or data packets are getting dropped) and/or the radio conditions are low quality (e.g., determined from evaluation of the channel quality indicator report) that is causing the packet to be delayed or dropped. When the condition is satisfied, the Scheduler determines if a second link is available. If the second link is available, the Scheduler can began aggregating (e.g., splitting data packets) associated with high priority (e.g., data packets associated with priority service devices) and transmit the data packets using the LTE link and NR link. In some embodiments, the preference is to use LTE link until an event occurs (e.g., condition) that would require a higher throughput of data packets. In some embodiments, the Scheduler can prefer the NR link if the throughput on NR link is better than the LTE link…

	Regarding claim 9, Dan in view of Jia and Yang teaches as per claim 7, wherein the flow controller selects the QoE goal of prioritizing lower latency based on the one or more packet characteristics, and the routing scheme that corresponds to prioritizing lower latency comprises routing the data packet via one of the 5G connection and the LTE connection that is associated with a lower latency level; Dan already discussed above see [0011- 0012]... link with the shortest delay; see [0012].

	Regarding claim 10, Dan in view of Jia and Yang teaches as per claim 7, but Dan fails to state about wherein the flow controller selects the QoE goal of prioritizing reliability based on the one or more packet characteristics, and the routing scheme that corresponds to prioritizing reliability comprises routing a first copy of the data packet via the 5G connection and routing a second copy of the data packet via the LTE connection; however Jia states in lines 65 of col. 5 to line 28 of col. 6 about .. In some embodiments, the Scheduler can prefer the NR link if the throughput on NR link is better than the LTE link. In some embodiments, the Scheduler can split the data packet transmission to achieve a predefine throughput requirement, by transmitting higher number of packets over first link verse the second link and switch based on overall performance of the links. For example, the Scheduler can transmit 6 packets using both links (e.g., 5 data packets on LTE link and 1 data packet over the NR link). If the LTE link gets full (e.g., buffer is getting full) and channel conditions are better on NR link, then the Scheduler can adjust (e.g., 1 data packet over LTE link and 5 data packets over NR link). …

	Regarding claim 11, Dan in view of Jia and Yan teaches as per claim 1, Yan states about determining the one or more packet characteristics comprises determining a QoS value based at least in part on the SDAP header; and selecting the QoE goal comprises selecting the QoE goal that corresponds to the QoS value; see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host.

	Regarding claim 12, Dan in view of Jia and Yan teaches as per claim 7, Yan teaches about determining the one or more packet characteristics comprises determining a QoS flow identifier based at least in part on the SDAP header; and selecting the QoE goal comprises selecting the QoE goal that corresponds to the QoS flow identifier; see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host; further see [0065, 0067, 0069, 0089].

	Regarding claim 13, Dan teaches a network element, comprising: one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors, cause a flow controller of the network element to perform operations comprising:
	receiving, by a flow controller executing at a network element of a telecommunication network, a data packet for a user equipment (UE) (see Fig. 1B or Fig. 4 and abstract wherein master node or #25 of Fig. 4 (or #25 of Fig. 1B) has a flow controller and #10 of Fig. 4 as a UE (multi-mode device));
	determining, based at least in part on a Service Data Adaptation Protocol (SDAP) header of the data packet, a QoS flow identifier; determining, based at least in part on the QoS flow identifier, a QoS data packet flow associated with the data packet: determining, from a set of Quality of Experience (QoE) goals and based at least in part on QoS data packet flow, a QoE goal that corresponds to the QoS data packet flow (see [0011].. 5G NR PDCP application protocol (PDAP) is a new sub-layer to handle (i.e. flow controller functionality) the quality of service (QoS) flow mapping for service data units (SDUs) of the NG-U interface into different data radio bearers at the radio access network (gNB level). The NR PDAP sub-layer is configured per protocol data unit (PDU) session and can be mapped onto multiple NR PDCP entities…; further refer to abstract;… master node….determines a reliability target (i.e. see [0005]… The 3GPP organization defines reliability as a composite metric of latency and packet loss ratio; the probability to transfer successfully X bytes within a certain delay budget.) for radio communications, and computes a first single multi-link reliability metric with a multi-mode device across a first set of multiple radio links that are simultaneously active for the multi-mode device. In the examples that reliability metric enumerates an overall probability to successfully communicate a certain volume of digital data within a certain time constraint.….);
	determining, by the flow controller, a routing scheme that corresponds to the QoE goal (in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay…. );
	and causing, by the flow controller, the data packet to be routed to the UE over at least one of a LTE connection and a 5G connection based on the routing scheme (see Fig. 3 and [0044] about network controlled approach.. network makes all the decisions as to which of the available links with the UE will be used to meet the reliability target or metric. In this case, if the network at block 304 finds that the reliability target is not met (or is predicted to not be met in the near future) then the process of FIG. 3 moves to block 306 in which the network estimates alternative link combinations and transmission modes, and from these selects one that is predicted to meet the reliability target metric. At block 308 the network informs the UE of this multi-link selection such as via an indication or a formal RRC reconfiguration of the UE's active links, after which the UE's data flow is communicated over the air interface on the newly selected links; further refer to [0056- 0059] NR-LTE RATS see [0058]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dan to make system more reliable wherein greater way resources can be utilized/managed to carry out the reliable communication in the communication system.
	Here Dan states about determining, by the flow controller and based at least part on telemetry data, a routing scheme that corresponds to the QoE goal; see in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay….(i.e. as per the applicant’s specification [0043] telemetry data can be latency values; hence here latency estimates for route selection can be at least part of telemetry data used for route selection). But Dan is silent about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection.
	However Jia teaches about 3GPP allows the Scheduler to choose either NR or LTE based on radio condition (e.g., channel Quality indicator (CQI) report i.e. CQI received from user device side). The Scheduler can also aggregate the LTE and NR throughput based on conditions such as RAN if the node buffer is full (e.g., a packet spends longer time than attribute value in PDCP SDU queue), etc. Considering QoS in dual connectivity can help network make intelligent decision on steering traffic (e.g., managing traffic) between LTE and 5G and improving network resource utilization and user experience to meet some special service need, such as priority service; see lines 45- 56 of col. 5; further see in lines 66- 67 of col. 5 to lines 1- 29 of col. 6 about …….. the Scheduler can monitor condition(s) for or receive an indication that one or more predefined condition is satisfied that would trigger activation of data traffic steering. For example, the condition can be when eNB buffer reaches a buffer threshold (e.g., 90% capacity), a buffer congestion (e.g., data packet delivery is slow, or data packets are getting dropped) and/or the radio conditions are low quality (e.g., determined from evaluation of the channel quality indicator report (i.e. CQI reporting)) that is causing the packet to be delayed or dropped. When the condition is satisfied, the Scheduler determines if a second link is available. If the second link is available, the Scheduler can began aggregating (e.g., splitting data packets) associated with high priority (e.g., data packets associated with priority service devices) and transmit the data packets using the LTE link and NR link…. the preference is to use LTE link until an event occurs (e.g., condition) that would require a higher throughput of data packets. In some embodiments, the Scheduler can prefer the NR link if the throughput on NR link is better than the LTE link….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jia with the teachings of Dan to make system more effective. Having a mechanism about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection; greater way more reliable communication can be carried out in the communication system; but Dain is silent about determining, based at least in part on a Service Data Adaptation Protocol (SDAP) header of the data packet, a QoS flow identifier; determining, based at least in part on the QoS flow identifier, a QoS data packet flow associated with the data packet: determining, from a set of Quality of Experience (QoE) goals and based at least in part on QoS data packet flow; however Yan teaches in context with [0067] regarding The SDAP layer 410 (see FIG. 4) may handle some of the mapping functions for the PDU session. For example, in the downlink, the SDAP layer 410 receives one or more QoS flows 510 from the upper layer (e.g., an IP layer) and maps each QoS flow to a corresponding DRB 508. In some examples, the QoS flows 510 may have different priority. The network ensures quality of service (e.g., reliability, latency, and target delay) by mapping packets to appropriate QoS flows and DRBs. For example, latency-sensitive packets may be mapped to a QoS flow with higher priority, while latency-insensitive packets may be mapped to a QoS flow with lower priority. In the uplink, the SDAP layer 410 may provide reflective mapping. For example, the network may decide on the QoS for the DL traffic, and the UE reflects or mirror the DL QoS to the associated UL traffic. That is, the DL and UL may have the same QoS. The SDAP layer 410 marks data packets of each QoS flow with a QoS Flow ID (e.g., QFI) in both DL and UL packets. For each DRB, the UE monitors the QFI(s) of the downlink packets and may apply the same mapping in the uplink. That is, for a DRB, the UE maps the UL packets of concerned IP flow(s) to the QoS flow(s) corresponding to the QoS flow ID(s) observed in the downlink IP flows for that DRB in the UL; refer to Fig. 9 about wireless communication at a transmitting device using a packet structure with an unciphered SDAP header in accordance with some aspects of the present disclosure ……apparatus (transmitting device , gNB)  may receive one or more QoS flows from an application layer or IP layer that has data for transmission. In one aspect of the disclosure, an application layer or IP layer at the scheduling entity 108 or scheduled entity 106 may transmit one or more QoS flows to the transmitting device. For example, the apparatus may utilize the processing circuit 740 (see FIG. 7) to implement an SDAP layer entity that receives the QoS flows. The QoS flows may have different levels of priority and/or latency requirement. For example, a QoS flow having a higher priority may have be allocated more time and/or frequency resources; see [0084- 0085]; now refer to [0086] the transmitting device may map the one or more QoS flows to one or more data radio bearers (DRBs) established between the transmitting device and a receiving device. In one example, the transmitting device may be a scheduling entity (e.g., gNB), and the receiving device may be a scheduled entity (e.g., UE). In one example, the transmitting device may utilize the SDAP layer entity to map the one or more QoS flows to one or more DRBs; further see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yan with the teachings of Dan in view of Jia to make system more standardized; Having a mechanism wherein determining, based at least in part on a Service Data Adaptation Protocol (SDAP) header of the data packet, a QoS flow identifier; determining, based at least in part on the QoS flow identifier, a QoS data packet flow associated with the data packet: determining, from a set of Quality of Experience (QoE) goals and based at least in part on QoS data packet flow; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 14, Dan in view of Jia and Yan teaches as per claim 13, wherein the network element is a base station of a telecommunication network that is associated with one of the LTE connection or the 5G connection; Dan already discussed see Abstract; Fig. 1B, 4 master node as a base station.

	Regarding claim 15, Dan in view of Jia and Yan teaches as per claim 13, wherein the network element is positioned between a core network of a telecommunication network and one or more base stations associated with the LTE connection or the 5G connection; Dan see Fig. 4 #25 has a flow controller, #40 as a core network and #20 as a one base station.

	Regarding claim 16, Dan in view of Jia and Yan teaches as per claim 13, wherein the set of QoE goals includes two or more of:
prioritizing throughput;
prioritizing lower latency;
prioritizing reliability; Dan see [0005] latency and packet loss ratio( i.e. reliability).

	Regarding claim 17, Dan teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a network element, cause a flow controller of the network element to perform operations comprising:
	receiving, by a flow controller executing at a network element of a telecommunication network, a data packet for a user equipment (UE) (see Fig. 1B or Fig. 4 and abstract wherein master node or #25 of Fig. 4 (or #25 of Fig. 1B) has a flow controller and #10 of Fig. 4 as a UE (multi-mode device));
	determining, by the flow controller, one or more packet characteristics of the data packet; selecting, by the flow controller from a set of Quality of Experience (QoE) goals, a QoE goal that corresponds to the one or more packet characteristics (see [0011].. 5G NR PDCP application protocol (PDAP) is a new sub-layer to handle (i.e. flow controller functionality) the quality of service (QoS) flow mapping for service data units (SDUs) of the NG-U interface into different data radio bearers at the radio access network (gNB level). The NR PDAP sub-layer is configured per protocol data unit (PDU) session and can be mapped onto multiple NR PDCP entities…; further refer to abstract;… master node….determines a reliability target (i.e. see [0005]… The 3GPP organization defines reliability as a composite metric of latency and packet loss ratio; the probability to transfer successfully X bytes within a certain delay budget.) for radio communications, and computes a first single multi-link reliability metric with a multi-mode device across a first set of multiple radio links that are simultaneously active for the multi-mode device. In the examples that reliability metric enumerates an overall probability to successfully communicate a certain volume of digital data within a certain time constraint.….);
	determining, by the flow controller, a routing scheme that corresponds to the QoE goal (in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay…. );
	and causing, by the flow controller, the data packet to be routed to the UE over at least one of a LTE connection and a 5G connection based on the routing scheme (see Fig. 3 and [0044] about network controlled approach.. network makes all the decisions as to which of the available links with the UE will be used to meet the reliability target or metric. In this case, if the network at block 304 finds that the reliability target is not met (or is predicted to not be met in the near future) then the process of FIG. 3 moves to block 306 in which the network estimates alternative link combinations and transmission modes, and from these selects one that is predicted to meet the reliability target metric. At block 308 the network informs the UE of this multi-link selection such as via an indication or a formal RRC reconfiguration of the UE's active links, after which the UE's data flow is communicated over the air interface on the newly selected links; further refer to [0056- 0059] NR-LTE RATS see [0058]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dan to make system more reliable wherein greater way resources can be utilized/managed to carry out the reliable communication in the communication system.
	Here Dan states about determining, by the flow controller and based at least part on telemetry data, a routing scheme that corresponds to the QoE goal; see in context with [0005, 0011] refer to [0012]… In general latency is one of the fundamental properties of network paths because it has an impact to retransmissions, protocol performance, and network congestion. Latency estimates can also be used in dual connectivity flow control algorithms that determine how to route each packet on the link with the shortest delay….(i.e. as per the applicant’s specification [0043] telemetry data can be latency values; hence here latency estimates for route selection can be at least part of telemetry data used for route selection). But Dan is silent about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection.
	However Jia teaches about 3GPP allows the Scheduler to choose either NR or LTE based on radio condition (e.g., channel Quality indicator (CQI) report i.e. CQI received from user device side). The Scheduler can also aggregate the LTE and NR throughput based on conditions such as RAN if the node buffer is full (e.g., a packet spends longer time than attribute value in PDCP SDU queue), etc. Considering QoS in dual connectivity can help network make intelligent decision on steering traffic (e.g., managing traffic) between LTE and 5G and improving network resource utilization and user experience to meet some special service need, such as priority service; see lines 45- 56 of col. 5; further see in lines 66- 67 of col. 5 to lines 1- 29 of col. 6 about …….. the Scheduler can monitor condition(s) for or receive an indication that one or more predefined condition is satisfied that would trigger activation of data traffic steering. For example, the condition can be when eNB buffer reaches a buffer threshold (e.g., 90% capacity), a buffer congestion (e.g., data packet delivery is slow, or data packets are getting dropped) and/or the radio conditions are low quality (e.g., determined from evaluation of the channel quality indicator report (i.e. CQI reporting)) that is causing the packet to be delayed or dropped. When the condition is satisfied, the Scheduler determines if a second link is available. If the second link is available, the Scheduler can began aggregating (e.g., splitting data packets) associated with high priority (e.g., data packets associated with priority service devices) and transmit the data packets using the LTE link and NR link…. the preference is to use LTE link until an event occurs (e.g., condition) that would require a higher throughput of data packets. In some embodiments, the Scheduler can prefer the NR link if the throughput on NR link is better than the LTE link….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jia with the teachings of Dan to make system more effective. Having a mechanism about receiving telemetry data from the UE; and the data comprising one or more current radio conditions measured by the UE and based on that condition/s routing scheme is determined and that scheme is associated with LTE and 5G connection; greater way more reliable communication can be carried out in the communication system. But Dan is silent about determining based on SDAP header of the data packet; however Yang teaches as in Fig. 9 about wireless communication at a transmitting device using a packet structure with an unciphered SDAP header in accordance with some aspects of the present disclosure ……apparatus (transmitting device , gNB)  may receive one or more QoS flows from an application layer or IP layer that has data for transmission. In one aspect of the disclosure, an application layer or IP layer at the scheduling entity 108 or scheduled entity 106 may transmit one or more QoS flows to the transmitting device. For example, the apparatus may utilize the processing circuit 740 (see FIG. 7) to implement an SDAP layer entity that receives the QoS flows. The QoS flows may have different levels of priority and/or latency requirement. For example, a QoS flow having a higher priority may have be allocated more time and/or frequency resources; see [0084- 0085]; now refer to [0086] the transmitting device may map the one or more QoS flows to one or more data radio bearers (DRBs) established between the transmitting device and a receiving device. In one example, the transmitting device may be a scheduling entity (e.g., gNB), and the receiving device may be a scheduled entity (e.g., UE). In one example, the transmitting device may utilize the SDAP layer entity to map the one or more QoS flows to one or more DRBs; further see [0087]…. the transmitting device may read the SDAP header from the partially ciphered PDCP payload to obtain prioritization information of the SDAP payload and prioritize transmission of the plurality of MAC PDUs based on the prioritization information. In one example, the SDAP header indicates a QoS level needed for the packet, and the QoS level may be used to select a priority between packets for transmission. Similarly, the device may use the SDAP header of received packets for prioritizing the reception across packets and forwarding to the host. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Dan in view of Jia to make system more standardized.

	Regarding claim 18, Dan in view of Jia and Yang teaches as per claim 17, wherein the network element is a base station of a telecommunication network that is associated with one of the LTE connection or the 5G connection; Dan already discussed see Abstract; Fig. 1B, 4 master node as a base station.

	Regarding claim 19, Dan in view of Jia and Yang teaches as per claim 17, wherein the network element is positioned between a core network of a telecommunication network and one or more base stations associated with the LTE connection or the 5G connection; Dan see Fig. 4 #25 has a flow controller, #40 as a core network and #20 as a one base station.

	Regarding claim 20, Dan in view of Jia and Yang teaches as per claim 17, wherein the set of QoE goals includes two or more of: prioritizing throughput; prioritizing lower latency; prioritizing reliability; Dan see [0005] latency and packet loss ratio( i.e. reliability).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468